United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3035
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                   Jose Gonzalez-Perez, also known as El Perro

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: November 22, 2019
                             Filed: November 27, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Jose Gonzalez-Perez appeals after he pled guilty to a drug offense, pursuant to
a plea agreement containing an appeal waiver, and the district court1 sentenced him

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.
within the advisory range under the United States Sentencing Guidelines Manual.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the substantive reasonableness of Gonzalez-Perez’s
sentence.

       Upon careful de novo review, we conclude the appeal waiver is valid,
applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (reviewing de novo the validity and applicability of appeal waiver); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforcing appeal
waiver if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into plea agreement and waiver, and enforcing waiver would not result in
miscarriage of justice). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and there are no non-frivolous issues for appeal
falling outside the scope of the appeal waiver. Accordingly, we grant counsel’s
motion, and we dismiss this appeal.
                        ______________________________




                                        -2-